Illinois Official Reports

                                      Appellate Court



                 Durica v. Commonwealth Edison Co., 2015 IL App (1st) 140076



Appellate Court          JOSEPH DURICA and MARTA DURICA, Plaintiffs-Appellants, v.
Caption                  COMMONWEALTH       EDISON    COMPANY        and    ABC
                         PROFESSIONAL TREE SERVICES, INC., Defendants-Appellees.


District & No.           First District, First Division
                         Docket No. 1-14-0076


Filed                    March 30, 2015


Decision Under           Appeal from the Circuit Court of Cook County, No. 12-CH-39283; the
Review                   Hon. Franklin U. Valderrama, Judge, presiding.



Judgment                 Reversed and remanded.



Counsel on               Goodman, Tavrov, Hardy & Johnson, LLC, of Chicago (Adam
Appeal                   Goodman and Wesley Johnson, of counsel), for appellants.

                         Exelon Business Services Company, of Chicago (Nicole Nocera, of
                         counsel) for appellee Commonwealth Edison Company.

                         Grant & Fanning, of Chicago (Gary W. Fresen, of counsel), for
                         appellee ABC Professional Tree Service, Inc.



Panel                    JUSTICE CUNNINGHAM delivered the judgment of the court, with
                         opinion.
                         Justices Connors and Harris concurred in the judgment and opinion.
                                               OPINION

¶1       Plaintiffs-appellants Joseph and Marta Durica (the Duricas) appeal from the circuit court’s
     dismissal of their complaint pursuant to section 2-619(a)(1) of the Code of Civil Procedure
     (735 ILCS 5/2-619(a)(1) (West 2010)). The circuit court concluded that the Illinois Commerce
     Commission (ICC) had exclusive jurisdiction over the Duricas’ claims against
     defendants-appellees Commonwealth Edison Company (ComEd) and ABC Professional Tree
     Services, Inc. (ABC). The sole issue on appeal is whether the court erred in dismissing the
     Duricas’ complaint.

¶2                                          BACKGROUND
¶3       The Duricas are owners of property in LaGrange Park, Illinois, which abuts railroad tracks
     often used by freight trains. ComEd is a public utility company that, pursuant to an easement,1
     owns and maintains electrical lines on the Duricas’ property that runs alongside the railroad
     tracks.
¶4       According to the Duricas, freight train traffic generates noise, dust, and unsightly views
     that interfere with their enjoyment of the property. To mitigate those problems, the Duricas
     grew vegetation on their property, including several 25-foot-tall pine trees. For many years,
     ComEd periodically trimmed these trees in order to prevent their interference with ComEd’s
     power lines. That practice abruptly ended in September 2011, the Duricas’ claim, when
     ComEd decided to completely remove the Duricas’ trees and those of other property owners.
¶5       ComEd contracted with ABC to carry out the removal. According to the Duricas, on
     September 26, 2011, ABC asked Marta Durica for permission to remove the pine trees, but she
     refused. Nonetheless, the following day ABC proceeded to cut down the pine trees without
     authorization.
¶6       On October 24, 2012, the Duricas filed a complaint in the circuit court, which pleaded a
     putative class action on behalf of property owners whose vegetation had been removed by
     ComEd and ABC. The complaint alleged that ComEd’s tree removal violated section 8-505.1
     of the Public Utilities Act, which requires that an electrical utility “[f]ollow the most current
     tree care and maintenance standard practices” set forth by the American National Standards
     Institute and requires the utility to provide notice to property owners about such “vegetation
     management activities.” 220 ILCS 5/8-505.1(a)(1), (2) (West 2010). However, the complaint
     acknowledged that “[t]he Illinois Commerce Commission has exclusive jurisdiction to hear
     complaints of violations of” that section. Thus, the complaint specifically pleaded that the
     Duricas did not seek to recover damages for violation of section 8-505.1 of the Public Utilities
     Act, but alleged that “the Defendants’ violation of that statute illustrates their blatant disregard
     for the rights of property owners.”
¶7       Instead of seeking damages on the basis of the Public Utilities Act, the Duricas’ complaint
     went on to plead three separate causes of action against ComEd and ABC. Count I asserted a
     claim of trespass, alleging that ABC, on behalf of ComEd, had entered the Duricas’ property

        1
          ComEd argues on appeal that the terms of its easement expressly permits the tree removal
     complained of in this action, but that question was not the basis of the trial court’s dismissal on
     jurisdictional grounds and the scope of the easement is not at issue in this appeal.

                                                  -2-
       and removed trees without authorization. Count II asserted a claim for conversion, alleging
       that ABC on behalf of ComEd wrongfully assumed control, dominion, and ownership over the
       Duricas’ trees. Finally, count III alleged that ABC and ComEd had violated the Wrongful Tree
       Cutting Act. See 740 ILCS 185/2 (West 2010) (“Any party found to have intentionally cut ***
       any timber or tree which he did not have the full legal right to cut or caused to be cut shall pay
       the owner of the timber or tree 3 times its stumpage value.”). The complaint’s prayer for relief
       requested a judgment for damages on behalf of the purported class of property owners.
¶8         On January 11, 2013, ComEd moved to dismiss the complaint on several grounds, only one
       of which is relevant to this appeal. Specifically, seeking dismissal pursuant to section
       2-619(a)(1) of the Code of Civil Procedure, ComEd argued that only the ICC, not the circuit
       court, had subject matter jurisdiction over the Duricas’ claims.2 See 735 ILCS 5/2-619(a)(1)
       (West 2010). Notwithstanding the complaint’s statement that the Duricas did not seek damages
       under section 8-505.1 of the Public Utilities Act, ComEd argued that the ICC’s exclusive
       jurisdiction over the dispute was mandated by that statute’s statement that “[t]he Commission
       shall have sole authority to investigate, issue, and hear complaints against the utility under this
       subsection (a).” 220 ILCS 5/8-505.1(a) (West 2010). ComEd argued that notwithstanding the
       Duricas’ “artful pleading,” the essence of the complaint was that “ComEd’s vegetation
       management services were inadequate” in violation of section 8-505.1(a) and argued that only
       the ICC, not the court, could properly evaluate the adequacy of ComEd’s vegetation
       management services.
¶9         ComEd’s motion also relied on our supreme court’s decision in Sheffler v. Commonwealth
       Edison Co., 2011 IL 110166, which held that the ICC had exclusive jurisdiction where
       plaintiffs sought “compensation for ComEd’s allegedly inadequate service, which directly
       relates to the Commission’s rate-setting functions for electrical power services.” Id. ¶ 53.
       ComEd argued that the ICC likewise had exclusive jurisdiction to decide the adequacy of
       vegetation management services, which ComEd claimed were “inextricably intertwined with
       whether ComEd’s facilities are safe and operating properly.”
¶ 10       The Duricas’ response to the motion to dismiss argued that the ICC “does not have
       exclusive jurisdiction over everything that Com Ed does.” The Duricas argued that, just as ICC
       would not have jurisdiction over “tort claims for car crashes ComEd causes or employee wage
       or discrimination claims brought against ComEd, it does not have jurisdiction over tort claims
       for ComEd’s trespassing, conversion, or violations of the Illinois Tree Cutting Act.” The
       Duricas contended that circuit court jurisdiction was supported by section 5-201 of the Public
       Utilities Act, which contemplates damage awards against a public utility for violation of the
       Public Utilities Act. 220 ILCS 5/5-201 (West 2010).
¶ 11       The Duricas further argued that the Sheffler decision did not mandate ICC jurisdiction, as
       that decision had recognized a distinction between claims for reparations that are subject to the
       exclusive jurisdiction of the ICC and claims for civil damages that may be heard in circuit
       court. The Duricas thus argued that the key question was whether their complaint sought
       “reparations” or civil damages, noting Sheffler’s statement that “a claim is for reparations
       when the essence of the claim is that a utility has charged too much for a service, while a claim

          2
            ABC also filed a motion to dismiss on January 11, 2013, in which it adopted the arguments
       contained in ComEd’s motion to dismiss as being equally applicable to ABC. ABC has similarly
       adopted ComEd’s arguments on appeal.

                                                    -3-
       is for civil damages when the essence of the complaint is that the utility has done something
       else to wrong the plaintiff.” Sheffler, 2011 IL 110166, ¶ 42.
¶ 12       The Duricas acknowledged that section 8-505.1(a) gave the ICC jurisdiction over
       allegations of failure to comply with tree maintenance standards or the specified notice
       provisions, but argued that “nothing in [section 8-505.1] suggests that no other cause of action
       can be brought on the same facts.” In support, the Duricas cited the last paragraph of section
       8-505.1, which states that the statute does not “diminish or replace other civil or administrative
       remedies.” 220 ILCS 5/8-505.1 (West 2010).
¶ 13       In its reply brief, ComEd maintained that, notwithstanding its “artful pleading” of tort
       claims, the essence of the complaint was “whether ComEd’s execution of its vegetation
       management services was appropriate and necessary” and thus subject to ICC’s jurisdiction
       under section 8-505.1. ComEd argued that as its vegetation management was “inextricably
       intertwined with ComEd’s delivery of electricity,” the ICC should apply its knowledge and
       expertise in overseeing the dispute.
¶ 14       On April 18, 2013, the Duricas moved to supplement their response with material from a
       proceeding pending before the ICC in a separate matter, DeKing, Ill. Com. Comm’n Docket
       13-0186 (hereinafter, DeKing), that similarly involved a property owner (DeKing) seeking
       damages for ComEd’s removal of trees. The Duricas submitted a transcript from the DeKing
       proceeding in which ComEd had argued that the ICC lacked authority to award damages to
       DeKing and that his “cause of action lies in the Circuit Court.” The Duricas thus claimed
       ComEd had argued a contrary position on jurisdiction in the ICC from the stance it had taken in
       its motion to dismiss the Duricas’ complaint.
¶ 15       Shortly thereafter, ComEd filed a reply in which it characterized its counsel’s statements in
       the DeKing matter before the ICC as an “informal discussion” regarding “what remedies are
       available in the ICC.” ComEd submitted its motion to dismiss the property owner’s complaint
       in the DeKing matter, and claimed that its argument to the ICC regarding the availability of
       remedies in DeKing was consistent with ComEd’s position in this lawsuit. In that submission
       to the ICC, ComEd argued that the ICC lacked the authority to award money damages to the
       property owner for the wrongful removal of his trees. However, citing the “sole authority”
       language of section 8-505.1(a), ComEd nonetheless maintained that the ICC had exclusive
       jurisdiction and that DeKing could not sue in circuit court. ComEd thus argued that the
       property owner in the DeKing matter was subject to the exclusive jurisdiction of the ICC, but
       could not recover any damages.
¶ 16       On July 9, 2013, the trial court issued a memorandum opinion and order granting ComEd’s
       motion to dismiss the Duricas’ complaint, agreeing that the Duricas’ claims were within the
       exclusive jurisdiction of the ICC. Citing Sheffler, the trial court stated that the question of
       jurisdiction required examination of the role of the ICC, which “exists to maintain a balance
       between the rates charged by utilities and the services performed.” The court quoted Sheffler
       that “in matters relating to services and rates of utilities[,] technical data and expert opinion, as
       well as complex technological and scientific data, make it essential that the matter be
       considered by a tribunal that is itself capable of passing upon complex data.” (Internal
       quotation marks omitted.) Sheffler, 2011 IL 110166, ¶ 40.
¶ 17       The trial court recited the provisions of section 8-505.1(a) requiring utilities to follow
       national tree maintenance standards, to provide adequate notice of vegetation management
       activities, and the statement that the ICC “shall have sole authority to investigate, issue, and

                                                     -4-
       hear complaints against the utility under this subsection (a).” 220 ILCS 5/8-505.1(a) (West
       2010). Notably, however, the trial court did not refer to any other language contained in section
       8-505.1. The trial court found that the “plain language” of section 8-505.1(a) gives the ICC
       “sole authority” over complaints for violation of that subsection. The court reasoned that the
       ICC had jurisdiction in this case as “[t]he gravamen of the Duricas’ claim is that ComEd, in
       exercising its vegetation management services, injured the Duricas” by removing trees without
       notice in violation of section 8-505.1(a).
¶ 18        Although the complaint had pleaded additional causes of action, the court found “[t]he fact
       that the Duricas do not specifically allege a cause of action for violation of the [Public] Utilities
       Act [was] of no moment,” because “[t]he essence of the Duricas’ Complaint challenges the
       adequacy of ComEd’s vegetation management services and as such, belongs before the ICC.”
       The trial court reasoned that “ComEd’s delivery of electrical service and vegetation
       management services are inextricably tied together” and that exercising jurisdiction would
       improperly place the court “in the position of assessing what constitutes appropriate vegetation
       management services.” With respect to the Duricas’ argument that ComEd had taken an
       inconsistent position in the DeKing matter before the ICC, the trial court found the argument
       “unpersuasive” and declined to address it. Concluding that the ICC had sole jurisdiction, the
       trial court dismissed the complaint.
¶ 19        The Duricas filed a motion to reconsider on August 7, 2013, which again referenced the
       DeKing matter in the ICC. The Duricas contended that shortly after the trial court’s July 9
       dismissal of the Duricas’ complaint, the ICC had issued an order in the DeKing proceeding
       concluding that the property owner could sue ComEd for damages in the circuit court. The
       Duricas argued that this demonstrated that the ICC would not exercise jurisdiction over their
       claims, and thus they would be left “without a remedy” if the circuit court dismissed their
       complaint. The Duricas submitted a July 10, 2013 “Proposed Order” from the DeKing matter
       which stated that the ICC “ha[s] no general authority to fashion an award of damages,” and that
       section 5-201 of the Public Utilities Act “establishes [DeKing’s] remedy for monetary
       damages in the circuit court.” DeKing, Ill. Com. Comm’n Docket 13-0186 (Proposed Order
       July 10, 2013). The ICC’s proposed order stated that it would dismiss the DeKing petition
       because the ICC “does not have the statutory authority to grant the requested relief.” Id.
¶ 20        ComEd’s response to the Duricas’ motion to reconsider explained that the DeKing order at
       issue was merely a proposed, not final, order, and that the DeKing matter remained pending.
       ComEd noted that on September 4, 2013, the ICC had issued another order in which the ICC
       specifically requested further briefing as to whether the ICC could award monetary damages.
       See DeKing, Ill. Com. Comm’n Docket 13-0186 (Interim Order Sept. 4, 2013). ComEd also
       argued that although the ICC in DeKing had questioned its ability to award certain remedies,
       that issue was distinct from whether the ICC had jurisdiction over such disputes.
¶ 21        Notably, the interim ICC order in DeKing referenced by ComEd not only requested
       briefing as to whether the ICC had authority to issue monetary damages or other remedies; it
       also requested briefing as to whether section 8-505.1 “strips the courts of jurisdiction over such
       claims for damages.” Id. The ICC remarked that it found “seemingly contradictory language”
       in the statute (id.) comparing the final sentence of subsection (a) that “the Commission shall
       have sole authority to investigate, issue, and hear complaints” with the statute’s subsequent
       statement that it “shall not in any way diminish or replace other civil or administrative
       remedies.” 220 ILCS 5/8-505.1 (West 2010).

                                                     -5-
¶ 22       The Duricas filed a reply in support of their motion to reconsider, which acknowledged that
       the ICC had not issued a final order and the DeKing matter remained pending. Although the
       Duricas recognized the distinction between jurisdiction and remedies, they argued that if the
       ICC lacked authority to award damages, as ComEd had argued to the ICC, then they should be
       able to seek damages in circuit court. The Duricas urged that, absent more explicit language in
       the Public Utilities Act, it could not be implied that the legislature had intended to make
       property owners harmed by tree removal “a unique class of tort victims who are not entitled to
       money damages.”
¶ 23       On December 3, 2013, the trial court denied the Duricas’ motion to reconsider. The court
       rejected the Duricas’ reliance on the ICC’s statements in its nonfinal DeKing order, noting that
       the ICC had “not entered any order that the DeKing action was improperly brought before the
       ICC and instead belongs in the circuit court.” Rather, the court maintained that it lacked
       jurisdiction due to “the plain language of the [Public] Utilities Act” giving the ICC “sole
       authority to investigate, issue, and hear complaints against the utility under subsection (a).”
       See 220 ILCS 5/8-505.1(a) (West 2010). The trial court reiterated its conclusion that “[t]he
       essence of the Duricas’ Complaint challenges ComEd’s vegetation management services and
       as such, exclusive jurisdiction lies with the ICC.”
¶ 24       The Duricas filed a notice of appeal on January 2, 2014, within 30 days of the final order.
       Thus we have jurisdiction. See Ill. S. Ct. R. 303(a) (eff. May 30, 2008).

¶ 25                                             ANALYSIS
¶ 26        The sole question on appeal is whether the trial court erred in dismissing the Duricas’
       complaint on the basis that the claims fell within the ICC’s exclusive jurisdiction. As the
       complaint was dismissed pursuant to section 2-619(a)(1) of the Code of Civil Procedure (735
       ILCS 5/2-619(a)(1) (West 2010)), we review the trial court’s decision de novo. Sheffler, 2011
       IL 110166, ¶ 23. Our review of the trial court’s interpretation of the Public Utilities Act is also
       de novo. See Price v. Philip Morris, Inc., 219 Ill. 2d 182, 235 (2005) (“Statutory construction
       is a question of law, subject to de novo review.”).
¶ 27        We turn to the relevant statutory provisions. “The Public Utilities Act creates the Illinois
       Commerce Commission and charges it with ‘general supervision of all public utilities.’ ” State
       of Illinois ex rel. Pusateri v. Peoples Gas Light & Coke Co., 2014 IL 116844, ¶ 12 (quoting
       220 ILCS 5/2-101, 4-101 (West 2008)). Section 8-505.1 of the Public Utilities Act governs
       “Non-emergency vegetation management activities” by an electric public utility such as
       ComEd. 220 ILCS 5/8-505.1 (West 2010). In particular, section 8-505.1(a)(1) obligates an
       electric public utility to “[f]ollow the most current tree care and maintenance standard
       practices set forth in ANSI A300 published by the American National Standards Institute and
       the most current applicable Occupational Safety and Health Administration regulations
       regarding worker safety.” 220 ILCS 5/8-505.1(a)(1) (West 2010). Section 8-505.1(a)(2)
       obligates a utility to “[p]rovide direct notice of vegetation management activities no less than
       21 days nor more than 90 days before the activities begin,” and specifies the accompanying
       information that must be provided to customers and property owners. 220 ILCS
       5/8-505.1(a)(2) (West 2010). Following these notice requirements, the final sentence of
       section 8-505.1(a) states: “The Commission shall have sole authority to investigate, issue, and
       hear complaints against the utility under this subsection (a).” 220 ILCS 5/8-505.1(a) (West
       2010).

                                                    -6-
¶ 28        Following subsections (b), (c), and (d), which are not relevant to this appeal, section
       8-505.1 concludes with the following paragraph:
                     “The provisions of this Section shall not in any way diminish or replace other civil
                or administrative remedies available to a customer or class of customers or a property
                owner or class of property owners under this Act. This Section does not alter the
                jurisdiction of the Illinois Commerce Commission in any manner except to obligate the
                Commission to investigate, issue, and hear complaints against an electric public utility
                as provided in subsection (a)(3) and to hear and resolve disputed matters brought to it
                as provided in this subsection. Vegetation management activities by an electric public
                utility shall not alter, trespass upon, or limit the rights of any property owner.” 220
                ILCS 5/8-505.1 (West 2010).
¶ 29        Distinct from the “vegetation management activities” provisions of section 8-505.1, the
       Public Utilities Act elsewhere provides that a utility may be subject to claims for damages in
       circuit court. Specifically, section 5-201 provides:
                “In case any public utility shall do, cause to be done or permit to be done any act, matter
                or thing prohibited, forbidden or declared to be unlawful, or shall omit to do any act,
                matter or thing required to be done either by any provisions of this Act or any rule,
                regulation, order or decision of the Commission, issued under authority of this Act, the
                public utility shall be liable to the persons or corporations affected thereby for all loss,
                damages or injury caused thereby or resulting therefrom, and if the court shall find that
                the act or omission was wilful, the court may in addition to the actual damages, award
                damages for the sake of example and by the way of punishment. An action to recover
                for such loss, damage or injury may be brought in the circuit court by any person or
                corporation.” 220 ILCS 5/5-201 (West 2010).
¶ 30        The trial court’s decision on ComEd’s motion to dismiss acknowledged section 5-201, but
       nevertheless held that the ICC had jurisdiction over this matter pursuant to section 8-505.1’s
       provisions regarding a utility’s “vegetation management activities.” 220 ILCS 5/8-505.1 (West
       2010). The trial court relied largely on the statement in section 8-505.1(a) that “[t]he
       Commission shall have sole authority to investigate, issue, and hear complaints” under that
       subsection. 220 ILCS 5/8-505.1(a) (West 2010). The trial court found that the “plain language”
       of this provision brought claims regarding vegetation management services within the sole
       jurisdiction of the ICC. Likewise, ComEd argues on appeal that the “sole authority” language
       is unambiguous and requires that “the ICC alone has jurisdiction to hear complaints about
       ComEd’s non-emergency vegetation management activities.”
¶ 31        In our view, however, the trial court erred in its analysis of the Public Utilities Act because
       it failed to consider section 8-505.1’s concluding paragraph, particularly the section that states:
       “The provisions of this Section shall not in any way diminish or replace other civil or
       administrative remedies available to a customer or class of customers or a property owner or
       class of property owners under this Act.” (Emphasis added.) 220 ILCS 5/8-505.1 (West 2010).
       ComEd’s appellate brief also fails to acknowledge this portion of the statute, notwithstanding
       that this language is clearly indicative of the legislative intent which is contrary to ComEd’s
       position. This statutory language, particularly when read in conjunction with section 5-201’s
       recognition of circuit court jurisdiction over claims for damages, leads us to conclude that,
       notwithstanding the earlier “sole authority” clause, section 8-505.1 of the Public Utilities Act
       does not preclude property owners from pursuing other claims in circuit court arising from a

                                                     -7-
       utility’s “vegetation management activities.” Thus, we conclude that the trial court erred in
       dismissing the Duricas’ complaint due to lack of jurisdiction.
¶ 32        We recognize that the clause giving “sole authority” to the ICC arguably conflicts with the
       subsequent statement that section 8-505.1 “shall not in any way diminish or replace other civil
       or administrative remedies.” 220 ILCS 5/8-505.1 (West 2010). That is, if the “sole authority”
       clause was interpreted broadly as giving the ICC exclusive jurisdiction over any and all claims
       arising from conduct that constitutes a violation of section 8-505.1, it could conflict with the
       statute’s subsequent recognition that “other civil or administrative remedies” may be pursued.
       220 ILCS 5/8-505.1 (West 2010). However, recognizing the principle of statutory construction
       that all provisions are to be given effect if reasonably possible, we will interpret the statute in a
       manner that reconciles any apparent conflicts. See Land v. Board of Education of the City of
       Chicago, 202 Ill. 2d 414, 422 (2002) (recognizing that in statutory interpretation “each section
       should be construed with every other part or section of the statute to produce a harmonious
       whole” such that “no term is rendered superfluous or meaningless”); Ferguson v. McKenzie,
       202 Ill. 2d 304, 311 (2001) (“Where there is an alleged conflict between two statutes, a court
       has a duty to interpret those statutes in a manner that avoids an inconsistency and gives effect
       to both statutes, where such an interpretation is reasonably possible.”).
¶ 33        In this case, the seemingly contradictory statements within section 8-505.1 can each be
       given effect by recognizing that conduct which violates the statute may also give rise to
       independent claims, such as the common law tort claims alleged in this case. That is, the ICC is
       expressly granted “sole authority” over complaints that the specific requirements of section
       8-505.1(a) have been violated–for example, that a utility has not followed national tree
       maintenance standards or failed to give proper notice of its vegetation management activity.
       220 ILCS 5/8-505.1(a) (West 2010). However, the ICC’s jurisdiction over those complaints
       does not “diminish or replace” a plaintiffs’ right to pursue “other civil or administrative
       remedies,” such as a tort lawsuit, that may be warranted by the utility’s conduct. 220 ILCS
       5/8-505.1 (West 2010). This interpretation is supported by the final statement in section
       8-505.1’s concluding paragraph that “[v]egetation management activities by an electric public
       utility shall not alter, trespass upon, or limit the rights of any property owner.” (Emphasis
       added.) 220 ILCS 5/8-505.1 (West 2010). That language indicates that in drafting section
       8-505.1, the legislature sought to preserve, rather than preempt, a property’s owner’s option to
       pursue independent claims against a public utility where vegetation management activity
       harms private property rights.
¶ 34        In its orders granting ComEd’s motion to dismiss and denying the Duricas’ motion to
       reconsider, the trial court simply failed to acknowledge section 8-505.1’s concluding
       paragraph whatsoever. Thus, the court did not consider the statutory language explicitly
       preserving “other civil or administrative remedies,” notwithstanding the prior statement giving
       the ICC “sole authority” over complaints for violation of section 8-505.1(a). As a result of this
       oversight, we believe the trial court erred in concluding that section 8-505.1 precludes the
       circuit court from exercising jurisdiction over any causes of action arising out of ComEd’s
       vegetation management activities.
¶ 35        Furthermore, to the extent the trial court relied on our supreme court’s decision in Sheffler
       v. Commonwealth Edison Co., 2011 IL 110166, our analysis of that decision leads us to
       conclude that its holding does not bar the circuit court’s jurisdiction over the Duricas’ claims.
       The plaintiffs in Sheffler alleged damages as a result of power outages to their homes following

                                                     -8-
       severe storms. Id. ¶¶ 36-37. Among other allegations, the Scheffler plaintiffs claimed ComEd
       had negligently failed to restore power to their homes in a timely manner and had failed to
       prevent or adequately prepare for such power outages. Id. ¶ 52. The appellate court had
       concluded that the ICC rather than the circuit court had jurisdiction because the plaintiffs’
       claims for damages were “predicated on allegations that ComEd was not providing adequate
       service under the [Public Utilities] Act.” Id. ¶ 18. As the plaintiffs alleged that ComEd’s level
       of service was substandard, the appellate court found the claims were “directly relate[d] to the
       Commission’s rate-setting functions for electrical power services, which raised a regulatory
       question of how ComEd should recover the costs of raising the level of service it provides.” Id.
       ¶ 24. The appellate court reasoned that “[a]llowing plaintiffs’ claims to proceed would place
       the circuit court in the position of having to determine what constitutes adequate service”
       which was “a determination within the Commission’s jurisdiction pertaining to rates.” Id. ¶ 25.
¶ 36        In affirming the appellate court, our supreme court first explained that the role of the ICC
       “is to determine that a utility’s rates are just and reasonable and that its services are adequate.”
       Id. ¶ 40. The court recognized that section 9-252 of the Public Utilities Act established the
       ICC’s “exclusive jurisdiction over rates.” Id. ¶ 41. That section of the Public Utilities Act
       provides that if a utility “has charged an excessive or unjustly discriminatory amount for its
       product, commodity or service, the Commission may order that the public utility make due
       reparation to the complainant therefor.” 220 ILCS 5/9-252 (West 2010). The Sheffler court
       thus explained that “if a claim is for reparations, jurisdiction is in the Commission, while
       jurisdiction of an action for civil damages lies in the circuit court.” Sheffler, 2011 IL 110166,
       ¶ 42. The court elaborated that “a claim is for reparations when the essence of the claim is that
       a utility has charged too much for a service, while a claim is for civil damages when the
       essence of the complaint is that the utility has done something else to wrong the plaintiff.” Id.
       (citing Flournoy v. Ameritech, 351 Ill. App. 3d 583, 585 (2004)). The Sheffler court further
       observed that “courts focus on the nature of the relief sought rather than the basis for seeking
       relief in determining whether an action falls within the jurisdiction of the Commission.” Id.
       ¶ 50.
¶ 37        Under Sheffler’s facts, our supreme court concluded that, although the plaintiffs’ complaint
       purported to seek civil damages, “the relief sought by plaintiffs goes directly to ComEd’s
       service and infrastructure, which is within the Commission’s original jurisdiction.” Id. ¶ 50.
       The court explained that “the nature of the relief sought by plaintiffs is compensation for
       ComEd’s allegedly inadequate service, which directly relates to the Commission’s rate-setting
       functions,” as “rates and service are inextricably tied together.” Id. ¶ 53. The court went on to
       hold that “complaints concerning the adequacy of ComEd’s services fall within the jurisdiction
       of the Commission and fall within the rubric of ‘reparations.’ ” Id. ¶ 55. Our supreme court has
       recently reaffirmed Sheffler’s distinction between claims for civil damages and claims for
       reparations subject to ICC jurisdiction. State of Illinois ex rel. Pusateri v. Peoples Gas Light &
       Coke Co., 2014 IL 116844, ¶¶ 18-19 (holding that suit under False Claims Act (740 ILCS
       174/1 et seq. (West 2008)) that utility “used fraudulent means to get the State (and others) to
       pay too much for natural gas” sought reparations and thus was subject to ICC’s exclusive
       jurisdiction).
¶ 38        Unlike the trial court, we do not believe that Sheffler’s holding mandates ICC jurisdiction
       over this action. First, we note that the statutory basis of ComEd’s argument for ICC
       jurisdiction in this case is different than that at issue in Sheffler. In Sheffler, the discussion of


                                                     -9-
       whether plaintiffs’ claims were within the ICC’s jurisdiction followed the recognition that
       section 9-252 of the Public Utilities Act gives the ICC exclusive jurisdiction over claims of
       excessive rates and empowers the ICC to order a utility to “make due reparation to the
       complainant therefor.” 220 ILCS 5/9-252 (West 2010). From that proposition, the Sheffler
       court reasoned that customer complaints of inadequate service implicate ICC jurisdiction
       because “rates and service are inextricably tied together.” Sheffler, 2011 IL 110166, ¶ 53 (“[I]t
       is essential that the Commission consider matters relating to services and rates of utilities,
       given the complex data underlying those matters.”).
¶ 39       In this case, however, the trial court did not find that ICC jurisdiction arose from section
       9-252; likewise, the court did not suggest that ComEd’s vegetation management activity
       relates to the ICC’s rate-setting functions or that damages sought for wrongful tree removal
       constitute “reparations.” Rather, relying on section 8-505.1(a)’s “sole authority” clause and
       Sheffler, the trial court reasoned that the ICC had jurisdiction because it found that “delivery of
       electrical service and vegetation management services are inextricably tied together.” ComEd
       likewise asserts on appeal that its vegetation management activities are “inextricably
       intertwined with whether ComEd’s facilities are safe and operating properly.”
¶ 40       Although we recognize Sheffler’s holding that claims of inadequate electrical service fall
       within the ICC’s jurisdiction, we do not find that the Duricas’ allegations of wrongful tree
       removal fall within the scope of “reparations” claims within the ICC’s exclusive jurisdiction.
       Rather, we find that the Duricas’ complaint states a claim for civil damages that is properly
       maintained in the circuit court. See Sheffler, 2011 IL 110166, ¶ 42 (“[A] claim is for
       reparations when the essence of the claim is that a utility has charged too much *** while a
       claim is for civil damages when the essence of the complaint is that the utility has done
       something else to wrong the plaintiff.”).
¶ 41       There is a significant difference in the nature of the claims in Sheffler from those alleged
       here. The allegations in Sheffler were directly related to ComEd’s failure to provide adequate
       service to the plaintiffs, as ComEd’s customers. Yet the allegations here do not arise from the
       relationship between ComEd as a provider of electricity and the Duricas as customers; thus
       they do not implicate the ICC’s role of overseeing rates. That is, the Duricas do not allege that
       they were overcharged by ComEd or that ComEd failed to provide adequate electricity
       services. Rather, they allege that ComEd trespassed upon their property and seek to recover
       civil damages in tort, not reparations for rate overcharges or inadequate service. Thus, the
       holding of Sheffler that the ICC has jurisdiction over complaints seeking reparations for
       inadequate service does not compel exclusive ICC jurisdiction in this case.
¶ 42       The trial court found that Sheffler applied because the “essence of the Duricas’ Complaint
       challenges the adequacy of ComEd’s vegetation management services.” Yet we disagree with
       the trial court’s conclusion that ComEd’s vegetation management activity, under these facts, is
       so “inextricably tied” to ComEd’s delivery of electricity, that a property owner injured by such
       activity is barred from asserting any related claims in the circuit court. In our view, this is an
       overbroad application of Sheffler. The trial court’s holding suggests that ICC jurisdiction
       extends to claims arising from any activity relating to ComEd’s delivery of electricity. As a
       practical matter, most, if not all, of ComEd’s activities could be found to have some relation to
       the overall goal of providing electricity to customers. However, we do not believe the
       legislature intended to create such a broad scope of actions within the ICC’s exclusive
       jurisdiction in drafting the Public Utilities Act. To the contrary, such a broad view of the scope

                                                   - 10 -
       of the ICC’s jurisdiction directly conflicts with the legislative intent expressed in section
       8-505.1’s recognition of “other civil or administrative remedies” (220 ILCS 5/8-505.1 (West
       2010)) as well as section 5-201, which explicitly permits actions for damages against a public
       utility in circuit court. 220 ILCS 5/5-201 (West 2010).
¶ 43        Our precedent also supports circuit court jurisdiction over claims unrelated to reparations
       for inadequate service. For example, in a post-Sheffler decision, we held that a consumer
       lawsuit alleging that a utility engaged in improper debt collection activities had “nothing to do
       with the utility’s infrastructure, adequacy of service, or rate structure” and thus the circuit
       court, not the ICC, had jurisdiction. See Thomas v. Peoples Gas Light & Coke Co., 2011 IL
       App (1st) 102868, ¶ 22 (finding “[t]he issue raised in [plaintiff’s] claim is not committed to the
       Commission’s expertise,” but was “committed to the jurisdiction of the circuit court under
       section 5-201 of the [Public Utilities] Act”). In addition, the Third District of our court
       previously held that the circuit court had jurisdiction over an inmate’s claim of fraud and
       negligence against a telephone service provider, notwithstanding the defendant’s assertion that
       the ICC had exclusive jurisdiction, because the inmate sought civil damages rather than
       reparations. Flournoy v. Ameritech, 351 Ill. App. 3d 583, 585-86 (2004). Flournoy was in fact
       approvingly cited by our supreme court in Sheffler. See Sheffler, 2011 IL 110166, ¶ 42.
       Moreover, albeit in a pre-Sheffler decision that did not explicitly address the issue of
       jurisdiction, this court found ComEd was liable to property owners in a factually analogous
       case to this, seeking damages for ComEd’s removal of plaintiffs’ vegetation. See Duresa v.
       Commonwealth Edison Co., 348 Ill. App. 3d 90 (2004).
¶ 44        Furthermore, we agree with the Duricas’ argument that section 8-505.1 of the Public
       Utilities Act does not suggest any legislative intent to deprive tort victims of a common law
       remedy against ComEd. We recognize that “[r]epeal or preemption of an existing common-law
       remedy by implication is not favored.” Callahan v. Edgewater Care & Rehabilitation Center,
       Inc., 374 Ill. App. 3d 630, 634 (2007). “A legislative intent to abrogate the common law must
       be clearly and plainly expressed, and such an intent will not be presumed from ambiguous or
       doubtful language.” Maksimovic v. Tsogalis, 177 Ill. 2d 511, 518 (1997). “Illinois courts have
       limited all manner of statutes in derogation of the common law to their express language, in
       order to effect the least–rather than the most–change in the common law.” Adams v. Northern
       Illinois Gas Co., 211 Ill. 2d 32, 69 (2004). Thus, although section 8-505.1(a) states that the
       ICC has “sole authority” to hear complaints for violation of that portion of the Public Utilities
       Act, we will not presume that the legislature additionally intended to repeal or preempt
       property owners’ rights to assert independent tort claims arising from the same conduct, or to
       preclude the common law remedy of monetary damages which would otherwise be available.
       This conclusion is all the more apparent in view of section 8-505.1’s statement that it does not
       “diminish or replace other civil or administrative remedies” (220 ILCS 5/8-505.1 (West
       2010)), as well as section 5-201’s recognition that damages may be sought against public
       utilities in circuit court (220 ILCS 5/5-201 (West 2010)).
¶ 45        For the foregoing reasons, we reverse the judgment of the circuit court of Cook County
       dismissing the Duricas’ complaint pursuant to section 2-619 of the Code of Civil Procedure
       and remand the case for further proceedings consistent with this opinion.

¶ 46      Reversed and remanded.


                                                   - 11 -